ViNJE, J.
In addition to tbe questions set out in tbe statement of facts tbe special verdict contained tbis unanswered question: “Did H. B. Harvey and E. W. Morgenthaler, on or about July 27, 1914, agree that, upon tbe promise that Som-ers would pay $600 in cash, tbe plaintiffs would settle their cause of action?” It will thus be seen that tbe issue as to whether tbe agreement was to accept tbe promise of Somers' to pay $600, or to accept that amount in cash or a bankable *161note signed by Somers, was squarely put to tbe jury and that tbey found, as contended by plaintiff, that tbe agreement was tbat $600 in cash should be paid or Somers’s bankable note for a like amount should be given in lieu of tbe original contract. Such finding is sustained by tbe evidence. Tbat being so, tbe original contract remained in force till tbe $600 was paid or tbe bankable note tendered. There must be both accord and satisfaction. 1 Corp. Jur. 567. Bouvier defines accord and satisfaction as “An agreement between two parties to give and accept something in satisfaction of a right of action which one has against tbe other, which when performed is a bar to all actions upon this account.” 1 Bouv. Law Diet. (Bawle’s 3d Eev.) 103. In this case tbe jury found tbe substituted agreement was unperformed — hence it constituted no satisfaction and no bar to an action founded upon tbe original contract. Had tbe jury found, as contended by defendant Somers, tbat plaintiffs accepted tbe mere 'promise of Somers to pay $600 in full accord and satisfaction, then only an action upon such substituted agreement could be maintained.
Error is assigned because tbe court admitted conversations between plaintiff and Harvey subsequent to tbat of July 27, 1914. Harvey dealt with Somers at Cleveland and such conversations related either to Harvey’s refusal to pay or give a note signed by Somers or to other replies which Harvey received from Somers at Cleveland. We perceive no error in tbe reception of such evidence, as it related either to what such alleged compromise agreement was or whether or not it bad been executed.
By the Court. — Judgment affirmed.